Mr. Chief Justice Carter delivered the opinion of the court: This was a proceeding in the county court of Marshall county involving the validity of the high school taxes alleged to be due and delinquent to Township High School District No. 20,'in said county, in the so-called “Henry District.” The objections to these taxes were overruled and judgment entered to that effect in the county court. This is an appeal from that judgment to this court. Proceedings were pending to test the validity of the organization of the district at the time of the hearing in the trial court. May 9, 1916, a petition was filed by the county superintendent of schools of Marshall county asking for the organization of high school districts under the act of 1911. It appears from the record that such election was held and the majority of the votes cast were in favor of so organizing this high school district. Thereupon an order was entered establishing such district under the provisions of said law. Later a board of education was elected and a high school organized. It was to pay the expenses connected with this school that these taxes were levied. It appears from the briefs of counsel in this case that it is identical as to its facts and the questions of law raised with that of People v. Leigh, (ante, p. 17;) that the two cases were heard together in the lower court on substantially the same record, and the same ruling was there made. In People v. Leigh, supra, it was held that the organization of the district there involved was validated by the curative act approved and in force June 14, 1917. On the reasoning of this court in that decision and the cases there cited it must be held the same as to this district, and therefore it necessarily follows that the judgment of the county court in this proceeding was correct. The judgment of the county court will therefore be affirmed. Judgment affirmed. Cartwright, Dunn and Duncan, JJ., dissenting.